DISMISS and Opinion Filed December 18, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00866-CV

              LISA WASHINGTON AND PATRICIA DUGAR, Appellants
                                     V.
             PARK PLACE LX, LLC D/B/A PARK PLACE LEXUS, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-08771

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated July 31, 2018, we notified appellants the $205 filing fee was due. We directed appellants to

remit the filing fee within ten days and expressly cautioned appellants that failure to do so would

result in dismissal of the appeal. Also by postcard dated July 31, 2018, we informed appellants

the docketing statement in this case was due. We cautioned appellants that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated September 4, 2018, we informed appellants the clerk’s record had not been

filed because appellants had not paid for the clerk’s record. We directed appellants to provide,

within ten days, written verification of payment or arrangements to pay for the clerk’s record or

written verification appellants had been found entitled to proceed without payment of costs. We
cautioned appellants that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellants have not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

180866F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 LISA WASHINGTON AND PATRICIA                     On Appeal from the 134th Judicial District
 DUGAR, Appellants                                Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-15-08771.
 No. 05-18-00866-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 PARK PLACE LX, LLC D/B/A PARK
 PLACE LEXUS, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PARK PLACE LX, LLC D/B/A PARK PLACE LEXUS
recover its costs of this appeal from appellants LISA WASHINGTON AND PATRICIA
DUGAR.


Judgment entered December 18, 2018.




                                            –3–